Citation Nr: 1217969	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  97-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
 
THE ISSUE
 
Entitlement to service connection for a bilateral hearing loss.
 
(The issue of entitlement to an increased initial rating for a lumbosacral strain since July 31, 1995 is the subject of a separate decision.)
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 

 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 

ATTORNEY FOR THE BOARD
 
M. H. Stubbs, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1971 to January 1976.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
This claim was remanded in October 2004, January 2006, July 2008, January 2009, and January 2010 for further development, VA examinations, and to schedule a hearing.  The claims are again before the Board for appellate review.
 
In August 2004 and November 2008, the Veteran testified before two of the undersigned at Travel Board hearings held in Atlanta.  Hearing transcripts of those proceedings are of record.  The Veteran was notified of his right to a hearing before the third member who will sign the decision, and was given 30 days to respond.  As no response was received, the Board will assume the Veteran does not wish to have a third hearing.
 
The issue of entitlement to an increased rating for residuals of a right knee injury has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and the matter is referred to the RO for appropriate action.  
 
 
FINDING OF FACT
 
Resolving reasonable doubt in the Veteran's favor, a  sensorineural hearing loss was incurred in service.  
 
CONCLUSION OF LAW
 
A bilateral sensorineural hearing loss was incurred while on active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2001 and June 2003, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was provided notice regarding how VA assigns disability ratings and effective dates in May 2006.  The hearing loss claim was most recently readjudicated in October 2011.  
 
The claims file contains service treatment records, Social Security Administration records, and VA records.  The Veteran was provided VA examinations in June 2005, February 2008, July 2009, May 2010, and March 2011 and an addendum was obtained in September 2011. 
 
On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 . 
 
Service Connection--Laws and Regulations
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 
 
Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley  v. Brown, 5 Vet. App. 155, 158 (1993). 
 
The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
Factual Background and Analysis
 
The Veteran filed a claim of entitlement to service connection for bilateral hearing loss in September 2000.  He argued that his service-connected otitis externa caused him to develop hearing loss.
 
In a November 2003 written statement, the Veteran stated that his hearing loss began in 1975 during his time working in ground electronics at an air field in Florida.  He stated his service treatment records would document that he sought treatment for bleeding ears during this period of service.  He stated his hearing loss began when he developed otitis externa.  The Veteran's DD 214 shows that his military occupational specialty was a basic electronics maintenance man, and was stationed at a Naval Air Station.
 
Service treatment records include audio testing in 1973, which showed hearing within normal limits.  A July 1975 note shows the Veteran was placed on six months of shore duty so that he could recuperate from knee surgery.  In October 1975, he complained of a left earache for more than a week.  He was assessed with bilateral otitis externa.  An undated record from that time diagnosed internal otitis, and the Veteran was started on antibiotics.  A follow-up examination noted serous otitis media and otitis externa in the left ear canal.  In November 1975, he developed a cold, with head congestion and bilateral serous otitis.  This developed into an upper respiratory disorder, but on evaluation his left ear was within normal limits and his right ear had a dull tympanic membrane.  A July 1975 Medical Board evaluation included a notation that there was no ear abnormality.  There is no indication that the Veteran was provided a separation evaluation, or that he underwent audiometric testing prior to service discharge. 
 
An April 1979 VA examination noted that the Veteran's conversational hearing was normal.  He was diagnosed with otitis externa.  At the time of the examination he only had otitis externa of his left ear.  The examination did not include sensorineural hearing loss testing.
 
In August 2004, the Veteran testified at a Board hearing that when he was transferred to ground electronics. he had traumatic noise exposure.  He stated he worked on communication equipment, radar equipment, and "ground computers."  He reported that at that time his ears bled when he was around loud noises.  He also stated that his barracks were so close to the runway that his room would shake when planes would land.  Following discharge from service he began work for a power company.  During the early years of his employment he tuned equipment, including turbines.  He stated he was given annual hearing examinations during his employment, and began using hearing aids in 1999.
 
The Veteran provided audiograms from January 1977 to May 2004 from his employment with the power company.  In January 1977, i.e., within one year of discharge from active duty, audiometric testing of the left ear revealed readings of 40 dB and 50 dB respectively at 1000 and 2000 Hertz.  Audiometric testing of his right ear did not reveal readings of 40 dB or higher, or 26 dB or higher.  The audiometric testing provided by his employer did not include Maryland CNC word testing.
 
At a June 2005 VA examination he reported that during his last six months of service he was quartered approximately 100 yards from an airfield runway, and had extensive noise exposure during that time.  He also stated that during that time his ears began to bleed.  He was diagnosed with a fungal otitis.  The examiner noted audiometric testing in 1973, his last testing in service, demonstrated hearing thresholds between 5 and 10 decibels through all frequencies.  The examiner also reviewed the hearing tests from 25 years of work with the power company.  The examiner noted that these results demonstrated a fairly flat hearing loss bilaterally.  The examiner did not have the results of the Veteran's most recent audiogram, but opined that if the testing showed bilateral high frequency sensorineural hearing loss, then the findings were consistent with noise exposure sustained during his final months of service.  If the testing revealed flat or upsloping sensorineural hearing loss, then his hearing loss was be more consistent with Meniere's disease not associated with military service.
 
The Veteran underwent audiometric testing in June 2005.  The examiner noted the Veteran's hearing was within normal limits in 1973, and that he did not complain of tinnitus until 1992.  The Veteran again stated that his hearing loss began in 1975 when he developed otitis externa.  The examiner found the Veteran had a significant five or six year history of civilian occupational noise exposure working on tuning turbines without the benefit of hearing protection.  He also had a 25-year history of working in areas requiring hearing protection to be worn in posted areas, and annual hunting without the benefit of hearing protection.  Following puretone testing, the Veteran was diagnosed with a bilateral sensorineural hearing loss, mild to moderate in the right ear, and irregular mild to moderate loss in the left ear.  The examiner opined that the Veteran's hearing loss was less likely incurred in service or aggravated by otitis externa, and was more likely due to his strong history of unprotected civilian occupational and recreational noise exposure.
 
In April 2008, the Veteran sought an opinion from private physician T.M.C. regarding the etiology of his hearing loss.  Dr. T.M.C. noted he was a board certified ear, nose and throat surgeon.  The Veteran stated he had some noise exposure during his first three to four years of service, but that he was subjected to increased noise exposure in his last year of service.  He stated he worked around heavy machinery and flight equipment without using hearing protection.  He was not provided a hearing test before exiting service.  Dr. T.M.C. interpreted the results of the Veteran's January 1977 audiogram to reveal moderately severe sensorineural hearing loss in the left ear and moderate hearing loss in the right ear.  Dr. T.M.C. concluded that hearing loss was obtained while in active service because the Veteran had developed hearing loss within one year of discharge.  He noted the Veteran did not have noise exposure between his discharge and his January 1977 testing.  
 
In May 2008, the representative argued that the Veteran was entitled to service connection or bilateral hearing loss because after exiting service in January 1976, the Veteran did not participate in any activities that would cause hearing loss from January to October 1976, and in January 1977 was given a hearing test at which he was diagnosed with a moderately severe sensorineural hearing loss.  
 
In November 2008, the Veteran testified before a second Board member regarding his hearing loss claim.  He stated he worked as an estimate and control technician at a nuclear power plant for the first five years of his employment post-service.  He reported becoming a nuclear training specialist and then a licensed specialist for 25 years.  He indicated this 25-years as a training specialist was conducted in an office-like setting.  He testified that in the service he helped to repair electronics and "anything that was broken" on submarines.  He indicated that the noise from the two ships he served aboard during the first three years of service was "not too bad."  He believed that the exclusive source of his hazardous noise exposure was during his roughly seven months of service on an airfield.  
 
In May 2010, the Veteran was afforded another VA audiometric examination.  The examiner noted that his hearing was within normal limits during evaluation in service in 1971, 1972 and 1973.  She also noted that in January 1977, the Veteran's employment hearing testing revealed hearing loss in the left ear, and hearing loss in the right ear at 2000 Hertz.  She also noted that April 1977 and 1978 testing showed that his hearing was within normal limits bilaterally.  Testing in 1979 and 1980 showed mild loss bilaterally.  By 1981 he had mild hearing loss bilaterally, with decreased hearing continuing through 1998.  Testing in 1999 showed hearing within normal limits.  During the examination the Veteran stated he developed tinnitus in 1975, a response which the examiner noted was different from his prior examination where he reported tinnitus began in 1992.  Following testing, the Veteran was diagnosed with mild to moderately-severe sensorineural hearing loss bilaterally with excellent word recognition in the right ear and good word recognition in the left ear.  The examiner found that it was less likely than not that the Veteran's current sensorineural hearing loss was related to military service, and opined that it was more likely due to other causes.  She noted his hearing was within normal limits during occupational testing for several years, and opined his hearing loss was more likely due to occupational noise exposure.  The examiner, as an audiologist, was unable to provide an opinion as to whether the Veteran's otitis externa caused or aggravated his hearing loss.
 
The Veteran underwent a third VA examination in March 2011.  The examiner erroneously noted the Veteran had hearing testing within normal limits in 1976.  The examiner opined that normal audiograms in 1976, 1977, and 1978 strongly implied the sensorineural loss was not due to service.  He noted the Veteran had mild hearing loss beginning in 1979.  The examiner also addressed the Veteran's history of otitis externa and later diagnosis with psoriasis.  The examiner noted that psoriasis will affect his auditory canals and that this was likely the source of the recurring external otitis.  The examiner did not provide an opinion as to the etiology of the Veteran's hearing loss.
 
VA requested that the March 2011 examiner provide an addendum.  In a September 2011 addendum, the examiner again (erroneously) noted the Veteran had a hearing test within normal limits in 1976, as well as hearing testing within normal limits in 1972, 1977, and 1978.  He concluded the Veteran's hearing loss was not a result of military noise exposure due to these results.  "The fact that he had normal audiograms after being discharged precludes the possibility of his hearing loss at the present time being service connected."  The examiner also opined that external otitis was less likely than not related to his psoriasis which would periodically affect his external canals.  The examiner did not provide a rationale for his opinion that the Veteran's hearing loss was not related to his otitis externa.
 
Resolving reasonable doubt in the Veteran's favor, the undersigned find that his bilateral sensorineural hearing loss was incurred in service.  The Board notes that the March 2011 VA examination is inadequate because the examiner cited normal hearing test results that are not a part of the record (normal hearing in 1976) and failed to provide a rationale for his negative opinion regarding a causal relationship between the Veteran's hearing loss and otitis externa.  Similarly, the May 2010 examiner was unable to provide such a secondary opinion as it was outside of her training and education.
 
The Veteran had a normal audiogram test in 1971, and he is presumed to have entered service in a sound condition.  Unfortunately, it appears that the Veteran was discharged from service without the benefit of a discharge examination, and so the last in-service audiogram testing is from 1973.  The appellant has consistently stated that his hearing loss began in service in 1975, coinciding with his exposure to airfield noise and his development of otitis externa.  
 
On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration  issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss.  That letter introduced the Duty Military Occupational Specialty Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty Military Occupational Specialty Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties and the corresponding probability of hazardous noise exposure.  The Veteran's military occupational specialty as an electronics technician is noted to have a moderate probability of exposure to hazardous noise exposure, and thus the Board will concede he had exposure to hazardous noise in service.
 
The claims file contains conflicting nexus opinions.  In assessing the claim of entitlement to service connection for bilateral hearing loss, the Board finds that the opinions are in relative equipoise.  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
 
Both Dr. T.C.M. and the 2005 and 2010 VA examiners had access to the Veteran's employment hearing records and service treatment records.  The VA examiners found that the Veteran's hearing loss was more likely due to his post-service noise exposure.  The 2010 audiologist noted that while the January 1977 hearing test revealed hearing loss, particularly in the left ear, the April 1977 and 1978 hearing tests revealed hearing within normal limits.  Dr. T.C.M. noted that the Veteran did not have noise exposure between discharge from service in January 1976 and the beginning of his employment in January 1977, and thus the hearing loss documented in January 1977 was the result of noise exposure in service.  The examiners and Dr. T.C.M. were able to interview the Veteran, review some treatment records and audiograms, and provide rationales for their conflicting opinions.  The January 1977 testing revealed that the Veteran's left ear hearing loss met the threshold of being a hearing loss for VA purposes under 38 C.F.R. § 3.385.  While the evidence does not show compensable bilateral hearing loss within the Veteran's first year of discharge from service, the Board does find that the medical nexus opinions of record are in relative equipoise.  As such, the Board will resolve reasonable doubt in the Veteran's favor, and thus entitlement to service connection for bilateral hearing loss is warranted. 
 



ORDER

Entitlement to service connection for a hearing loss is granted.  



_________________________                                   _________________________
       L. M. BARNARD			WAYNE M. BRAEUER
    Acting Veterans Law Judge			    Veterans Law Judge
  Board of Veterans' Appeals		         Board of Veterans' Appeals



_________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


